Title: From John Quincy Adams to Abigail Smith Adams, 27 January 1804
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 27. January 1804.

Your kind favour of the 10th: instt: came to hand last evening—And I would take this opportunity to request that all letters for me from Quincy, may be put in to the post-office there; without waiting to send them to Boston—I shall thus get them sooner—My own letters too I hope go directly to Quincy.—My brother I imagine will be satisfied with the frequency of my writing or inclosing papers to him—I am often obliged merely to send papers, but write as often and as much as I can with propriety.
We have been engaged for several days in debating upon a question for prohibiting the slave-trade in our new  of Louisiana (I leave the designation in blank for want of a name to call it by)—We have just decided by a large majority, in favour of the prohibition—I voted against this upon the principle that we have no right to make any Laws for that Country at present.
The etiquette question among the Ladies has subsided—But much deeper questions between the same parties (not the Ladies though) are in agitation, for the issue of which I am not without concern.
My wife and children are well, and send their duty—The inclosed sheet of Journals is for my brother.
Faithfully your’s
John Q. Adams